Gilfillan, C. J.
The common council of the village corporation has, by the charter, authority to raise money for “opening, building, grading, paving or repairing streets and cross-walks.” Sp. Laws 1878, c. 5, § 16, subd.-25.
It appears that the injury to the plaintiff occurred in consequence, not of the omission of the corporation to assume control of a street, but of its failure to properly cover- a culvert laid across a street by authority of the corporation. If there was negligence in this, and the jury has found there was, of course the corporation is liable unless there was contributory negligence on the part of plaintiff. The verdict negatives the proposition that there was negligence on the part of plaintiff, and the evidence justifies the finding. There is nothing in the proposition that the damages are excessive. The plaintiff being entitled to recover, they are verv moderate.
Order affirmed.